DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showering (US 20140100813) in view of McIver et al. (US 20200279389).

As to claim 20, Showering discloses a mobile computing device (FIGS. 1-3, mobile computer 100), comprising:
a tracking sensor (FIG. 3 and [0034], sensing device 1208);
(FIG. 2 and [0029], keyboard 1226);
a controller connected with the tracking sensor (FIG. 3, processor 1060), the controller configured to:
control the tracking sensor to track successive poses of the computing device in a frame of reference (FIG. 4 and [0040], Trajectory Tracking state; see FIG. 1 and [0019]-[0020], the mobile computer 100 and the item 110 dimensions of which are to be determined, are in the three-dimensional coordinate system [i.e. a frame of reference]);
in response to receiving each of a plurality of inputs via the input assembly, generate a respective position in the frame of reference based on a current one of the poses (FIG. 1 and [0022], A user of the mobile computer 100 can position the computer at one corner 102a of the item 110 dimensions of which are to be determined, and initiate the dimensioning operation via a user interface action, for example, by pressing a button or issuing a voice command. The user can then move the mobile computer 100 along the edges 104a-104c of the item, and the mobile computer can track its own motion by recording the inputs from the motion sensing device to produce a series of spatial points representing the path of the computer, including points along the edges 104a-104c and points corresponding to the corners 102a-102d. Having positioned the mobile computer successively at each extremity (e.g., a corner) of the item …);
generate, based on the positions, an object boundary in the frame of reference (see [0022], the mobile computer can track its own motion by recording the inputs from the motion sensing device to produce a series of spatial points representing the path of the computer, including points along the edges 104a-104c and points corresponding to the corners 102a-102d [i.e. object boundary]); and
dimension the object based on the generated object boundary (FIG. 4, Calculate Dimensions State; see [0023], [0042]).
Showering fails to explicitly disclose a dimensioning accessory including a notch at a forward surface of the mobile computing device, the notch configured to engage with a corner of an object, wherein the input assembly includes a button disposed within the notch.
However, McIver teaches a dimensioning accessory including a notch at a forward surface of the mobile computing device, the notch configured to engage with a corner of an object, wherein the input assembly includes a button disposed within the notch (FIG. 4, handle 124 including trigger 128 in a forward recess [i.e. notch]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Showering using the teachings of McIver to include a dimensioning accessory including a notch at a forward surface of the mobile computing device, the notch configured to engage with a corner of an object, wherein the input assembly includes a button disposed within the notch in order to allow for gripping of the handheld imaging device by an operator and for operation by a finger or fingers of the operator (McIver; [0184], [0188]).

As to claim 21, the combination of Showering and McIver further discloses further comprising a device housing (McIver; FIG. 5, device 160 comprises a housing); 
wherein the dimensioning accessory is removably coupled to the device housing (McIver; FIGS. 3-5, handle 120 is removably coupled to housing of device 160).

As to claim 22, the combination of Showering and McIver further discloses wherein the input assembly further includes at least one of a trigger, a second button, and a selectable element presented via an output assembly (Showering; see [0029], keyboard 1226 disposed on a hand held housing 1014. Two of the keys on keyboard 1226 are designated as a dimensioning program start key 1227; see [0030]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showering (US 20140100813) in view of McIver et al. (US 20200279389) further in view of Metois et al. (US 20130329013).

As to claim 24, the combination of Showering and McIver further discloses further comprising a camera (Showering; FIGS. 2-3, display 1222; FIG. 3 and [0035], imaging assembly 900) and an output assembly (Showering; FIGS. 2-3 and [0042], display 1222), 
The combination of Showering and McIver fails to explicitly disclose wherein the controller is further configured to:
detect, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera; and
in response to the detection, control the output assembly to present the object boundary overlaid on a camera feed.
However, Metois teaches wherein the controller is further configured to:
determine, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera (see FIG. 8 and [0118]); and
(see FIG. 8 and [0118]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Showering and McIver using the teachings of Metois to configure the controller to: determine, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera; and in response to the determination, control the output assembly to present the object boundary overlaid on a camera feed in order to accurately and quickly determine the dimensions of a package without regard to the orientation of the object relative to the device by using a device that is not fixed in position relative to the package (Metois; [0004]).

Allowable Subject Matter
Claims 1-6, 9-16 and 19 are allowed.

Response to Arguments
Applicant’s amendments and arguments, filed 12/14/2021, with respect to the rejection(s) of claim(s) 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McIver et al. (US 20200279389).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482